Citation Nr: 0434390	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for skin disease of the 
head, arms, and left leg, including as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.

In June 2004, the veteran attended a videoconference hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board in Washington D.C.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for skin disease of the head, arms, and left leg 
including as due to exposure to herbicides remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In reviewing the record, including the veteran's service 
medical records it appears that he was initially diagnosed 
with acne vulgaris while in service.  In order to adequately 
address the issue on appeal and to accord the veteran every 
equitable consideration, a VA dermatologic examination should 
be undertaken in order to determine the nature, extent of 
severity, etiology and date of approximate onset of any 
current identifiable chronic acne vulgaris process, if 
present.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him since service for 
acne vulgaris.  The veteran should be 
provided with release forms to be signed 
and returned for each health care 
provider identified.  

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies unless they are 
already of record.

3.  The veteran should be afforded a VA 
dermatologic examination by a specialist 
in dermatology or other appropriate 
specialist, including on a fee basis, if 
necessary, for the purpose of determining 
the nature, extent of severity, etiology 
and date of approximate onset of any 
identifiable underlying acne vulgaris 
process or other chronic skin disorder 
found on examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies and examination 
must be conducted.

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any identifiable 
underlying chronic acne vulgaris process 
or other chronic skin disorder, if 
present, initially manifested in active 
service.  

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report and required 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issue of 
entitlement to service connection for 
skin disease of the head, arms, and left 
leg including as due to exposure to 
herbicides, should be formally 
adjudicated.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. § 
3.655 (2003).



		
	WARREN W. RICE, JR. 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


